 1   McGREGOR W. SCOTT
     United States Attorney
 2   MEGAN A. S. RICHARDS
     JEFFREY A. SPIVAK
 3   ERIN M. SALES
     Assistant United States Attorneys
 4   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6
     Attorneys for the United States
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:16-CR-00058-LJO-SKO

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.

14    MICHAEL CHU LO, and
      SUZY VANG LO,
15
                                        Defendants.
16

17            WHEREAS, on April 18, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendants Michael Chu Lo and Suzy

19   Vang Lo, in the following property: Approximately $26,040.00 in U.S. Currency and

20   Approximately $35,717.18 in U.S. Currency (collectively the “Subject Currency”);

21            AND WHEREAS, beginning on April 24, 2018, for at least 30 consecutive days, the

22   United States published notice of the Court’s Order of Forfeiture on the official internet

23   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

24   their right to petition the Court within sixty (60) days from the first day of publication of the

25   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

26   property;

27            AND WHEREAS, on April 23, 2018, the United States sent direct written notice to

28   Maypia Xiong at her last known address.

     FINAL ORDER OF FORFEITURE                            1
 1            AND WHEREAS, on May 17, 2018, Maypia Xiong filed a pro se Petition for Ancillary

 2   Hearing and Petition for Remission/Mitigation to the Subject Currency.

 3            AND WHEREAS, on June 13, 2018, the Court issued a discovery order in the ancillary

 4   process.

 5            AND WHEREAS, the United States noticed Maypia Xiong’s deposition for September

 6   14, 2018. Ms. Xiong was served both by mail and personal service with the notice of taking

 7   deposition. Ms. Xiong did not appear for her deposition on September 14, 2018.

 8            AND WHEREAS, on December 17, 2018, the Court granted the United States’ motion to

 9   dismiss Maypia Xiong’s ancillary petition finding that her failure to appear for her deposition

10   demonstrated an abandonment of her claim.

11            AND WHEREAS, the Court has been advised that no other third party has filed a claim to

12   the Subject Currency and the time for any person or entity to file a claim has expired.

13            Accordingly, it is hereby ORDERED that:

14            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

15   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

16   981(a)(1)(C) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

17   title, and interest of Michael Chu Lo, Suzy Vang Lo, and potential claimant Maypia Xiong.

18            2.       All right, title, and interest in the above-listed property shall vest solely in the

19   name of the United States of America.

20            3.       The United States Marshals Service shall maintain custody of and control over
21   the subject property until it is disposed of according to law.

22
     IT IS SO ORDERED.
23

24       Dated:       December 20, 2018                         /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28

     FINAL ORDER OF FORFEITURE                              2
